Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 19 in Figs. 1 and 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 10 include the term “line lengths”. The term is indefinite as the S-shaped antenna vertical and horizontal portions, which have finite widths, are not in fact lines but are areas. As the vertical and horizontal portions also form corner areas, it is unclear, and not defined in the spec or drawings, where to measure what is intended to be a “line length”. Wire routing software typically measures lines according to line center point crossings (see e.g. https://www.altium.com/documentation/altium-designer/length-tuning-ad). Examiner assumes this measurement type for examination purposes. 
Claims 5 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 11 include the limitation “the radio frequency chip and the mainboard ground are printed in the tracing region”. It is unclear how the RF chip might be printed in the tracing region. Examiner assumes the meaning to be “the radio frequency chip is placed and the mainboard ground are printed in the tracing region” for examination purposes.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (U.S. Patent Application Publication 20080111747 A1, hereinafter “Ying”) in view of Cheung et al. (C. Y. Cheung, J. S. M. Yuen and S. W. Y. Mung, "Miniaturized Printed Inverted-F Antenna for Internet of Things: A Design on PCB with a Meandering Line and Shorting Strip", Int. J. Antennas Propag., pp. 13-18, 2018, retrieved from web on 9/11/21 from https://downloads.hindawi.com/journals/ijap/2018/5172960.pdf).

Regarding Claim 1, Ying teaches an electronic pen mainboard (Fig 2 24 paras 0036, 0044 circuit board of the pen-shaped mobile phone), comprising 
a mainboard ground (Fig 2 par 0044 circuit board 24 that may include a ground plane), a ground line (par 0045 Fig 2 a grounding leg 29 that connects to the ground of circuit board 24), a radio frequency signal feeder line (par 0045 Fig 2 feeding leg 28 connected to the radio circuit), an antenna (par 0045 Fig 2 antenna arrangement 26) and a radio frequency chip (Fig 2 par 0044 circuit board 24 may furthermore include a radio circuit (not shown) arranged thereon via which to feed antenna arrangement 26 with a number of signals).
However, Ying appears not to expressly teach
wherein the antenna comprises: 
a radiating part distributed in an S shape; 
a ground part connected with the radiating part and connected with the mainboard ground through the ground line; and 
a transceiving part connected with the radiating part and connected with the radio frequency chip through the radio frequency signal feeder line, 
wherein the ground line is perpendicular to the radio frequency signal feeder line on a plane where the mainboard ground is located.
Cheung teaches a PCB substrate with printed RF antenna (Fig. 5 pg. 2, pg 4 1st par the antenna is designed on an FR4 PCB with dielectric constant = 4.6, and the PCB thickness used is 0.3 mm) wherein the antenna comprises: 
a radiating part distributed in an S shape (Fig 3(b) pg 2; pg 4 2nd par the meandering radiating line in Figure 4); 
a ground part connected with the radiating part and connected with the mainboard ground through the ground line (Fig 3(b) meandering shorting strip comprising ground part, construed as shown in annotated Fig 8 excerpt below, connected with the meandering radiating part and with mainboard ground, white/light area in Fig 8, through the leftward directed ground line, construed as shown in annotated Fig 8 excerpt below); and 
a transceiving part (construed as angled portion labeled as shown in annotated Fig 8 excerpt below) connected with the radiating part (Fig 8 below connected to rightward radiating meander part) and connected with the radio frequency chip through the radio frequency signal feeder line (Fig 8 below connected to downward directed feeder line; well-known that the feeder line may connect to a radio frequency chip, see e.g. similar application He et al. (U.S. Patent Application 20110309985 A1, hereinafter “He”) Fig 14 chip 16 par 0035, and Ying Fig 2 par 0045 feeding portion 30 connected to feeding leg 28 connected to the radio circuit), 
wherein the ground line is perpendicular to the radio frequency signal feeder line on a plane where the mainboard ground is located (Fig 8 below leftward directed ground line is perpendicular to the downward directed feeder line on the plane where the mainboard ground is located).

    PNG
    media_image1.png
    288
    414
    media_image1.png
    Greyscale

Ying and Cheung are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Ying with the inclusion of the planar inverted F antenna design of Cheung. The motivation would have been in order to provide improved efficiency of the antenna as well as bandwidth (Cheung Abstract).

Regarding Claim 3, Ying as modified teaches the electronic pen mainboard according to claim 1, wherein 
the radiating part comprises a plurality of tracing areas disposed side by side (Cheung Fig 8 below tracing areas comprising vertical lines of meandering trace) and transition areas located between any two of adjacent tracing areas (Cheung Fig 8 below transition areas comprising horizontal lines of meandering trace), and 
an extension direction of the radiating part in each of the tracing areas is perpendicular to an extension direction of the radiating part in the transition areas so that the radiating part is distributed in the S shape (Cheung Fig 8 the meandering trace radiating part transition lines are perpendicular to tracing lines).

    PNG
    media_image2.png
    292
    428
    media_image2.png
    Greyscale

Ying and Cheung are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Ying with the inclusion of the planar inverted F antenna radiating part design of Cheung. The motivation would have been in order to provide improved efficiency of the antenna as well as bandwidth (Cheung Abstract).

Regarding Claim 4, Ying as modified teaches the electronic pen mainboard according to claim 3, wherein the tracing areas have line lengths ranging from 3 mm to 5 mm (Cheung Fig 4 Table 1 pg 1 length of turn l = 3.5mm, ex. tracing length = l +w/2+w/2=4.1mm), and the transition areas have line lengths ranging from 0.8 mm to 1.2 mm (Cheung Fig 4 Table 1 pg 1 width of tracing or transition w = 0.6mm, width between tracings s= 0.4mm, transition width=s+w/2+w/2= 1.0mm).

    PNG
    media_image3.png
    462
    440
    media_image3.png
    Greyscale

Ying and Cheung are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Ying with the inclusion of the planar inverted F antenna radiating part design of Cheung. The motivation would have been in order to provide improved efficiency of the antenna as well as bandwidth (Cheung Abstract).

Regarding Claim 7, Ying teaches an electronic pen (Fig 1 par 0043 phone 10 may be configured to retain and/or dispense ink in a manner for use as a conventional pen), comprising 
an electronic pen mainboard (Fig 2 24 paras 0036, 0044 circuit board of the pen-shaped mobile phone); 
the electronic pen mainboard comprises 
a mainboard ground (Fig 2 par 0044 circuit board 24 that may include a ground plane), a ground line (par 0045 Fig 2 a grounding leg 29 that connects to the ground of circuit board 24), a radio frequency signal feeder line (par 0045 Fig 2 feeding leg 28 connected to the radio circuit), an antenna (par 0045 Fig 2 antenna arrangement 26) and a radio frequency chip (Fig 2 par 0044 circuit board 24 may furthermore include a radio circuit (not shown) arranged thereon via which to feed antenna arrangement 26 with a number of signals).
However, Ying appears not to expressly teach
wherein the antenna comprises: 
a radiating part distributed in an S shape; 
a ground part connected with the radiating part and connected with the mainboard ground through the ground line; and 
a transceiving part connected with the radiating part and connected with the radio frequency chip through the radio frequency signal feeder line, 
wherein the ground line is perpendicular to the radio frequency signal feeder line on a plane where the mainboard ground is located.
Cheung teaches a PCB substrate with printed RF antenna (Fig. 5 pg. 2, pg 4 1st par the antenna is designed on an FR4 PCB with dielectric constant = 4.6, and the PCB thickness used is 0.3 mm) wherein the antenna comprises: 
a radiating part distributed in an S shape (Fig 3(b) pg 2; pg 4 2nd par the meandering radiating line in Figure 4); 
a ground part connected with the radiating part and connected with the mainboard ground through the ground line (Fig 3(b) meandering shorting strip comprising ground part, construed as shown in annotated Fig 8 excerpt below, connected with the meandering radiating part and with mainboard ground, white/light area in Fig 8, through the leftward directed ground line, construed as shown in annotated Fig 8 excerpt below); and 
a transceiving part (construed as angled portion labeled as shown in annotated Fig 8 excerpt below) connected with the radiating part (Fig 8 below connected to rightward radiating meander part) and connected with the radio frequency chip through the radio frequency signal feeder line (Fig 8 below connected to downward directed feeder line; well-known that the feeder line may connect to a radio frequency chip, see e.g. similar application He et al. (U.S. Patent Application 20110309985 A1, hereinafter “He”) Fig 14 chip 16 par 0035, and Ying Fig 2 par 0045 feeding portion 30 connected to feeding leg 28 connected to the radio circuit), 
wherein the ground line is perpendicular to the radio frequency signal feeder line on a plane where the mainboard ground is located (Fig 8 below leftward directed ground line is perpendicular to the downward directed feeder line on the plane where the mainboard ground is located).

    PNG
    media_image1.png
    288
    414
    media_image1.png
    Greyscale

Ying and Cheung are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen mainboard of Ying with the inclusion of the planar inverted F antenna design of Cheung. The motivation would have been in order to provide improved efficiency of the antenna as well as bandwidth (Cheung Abstract).

Regarding Claim 9, Ying as modified teaches the electronic pen according to claim 7, wherein 
the radiating part comprises a plurality of tracing areas disposed side by side (Cheung Fig 8 below tracing areas comprising vertical lines of meandering trace) and transition areas located between any two of adjacent tracing areas (Cheung Fig 8 below transition areas comprising horizontal lines of meandering trace), and 
an extension direction of the radiating part in each of the tracing areas is perpendicular to an extension direction of the radiating part in the transition areas so that the radiating part is distributed in the S shape (Cheung Fig 8 the meandering trace radiating part transition lines are perpendicular to tracing lines).

    PNG
    media_image2.png
    292
    428
    media_image2.png
    Greyscale

Ying and Cheung are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Ying with the inclusion of the planar inverted F antenna radiating part design of Cheung. The motivation would have been in order to provide improved efficiency of the antenna as well as bandwidth (Cheung Abstract).

Regarding Claim 10, Ying as modified teaches the electronic pen according to claim 9, wherein the tracing areas have line lengths ranging from 3 mm to 5 mm (Cheung Fig 4 Table 1 pg 1 length of turn l = 3.5mm, ex. tracing length = l +w/2+w/2=4.1mm), and the transition areas have line lengths ranging from 0.8 mm to 1.2 mm (Cheung Fig 4 Table 1 pg 1 width of tracing or transition w = 0.6mm, width between tracings s= 0.4mm, transition width=s+w/2+w/2= 1.0mm).

    PNG
    media_image3.png
    462
    440
    media_image3.png
    Greyscale

Ying and Cheung are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Ying with the inclusion of the planar inverted F antenna radiating part design of Cheung. The motivation would have been in order to provide improved efficiency of the antenna as well as bandwidth (Cheung Abstract).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Cheung and further in view of Shirawi et al. (U.S. Patent Application Publication 20170141473 A1, hereinafter “Shirawi”).

Regarding Claim 2, Ying as modified teaches the electronic pen mainboard according to claim 1. However, Ying as modified appears not to expressly teach
 wherein the antenna has a line width ranging from 1 mm to 2 mm. 
In a similar application, Shirawi teaches wherein the antenna has a line width ranging from 1 mm to 2 mm (par 0030 Fig 3A antenna line width 46 = 1.48mm).
Ying Cheung and Shirawi are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen mainboard of Ying/Cheung with the inclusion of the antenna line width of Shirawi. The motivation would have been in order to provide a planar wireless band antenna that is easily integrated with digital IC's and other low profile components (Shirawi par 0008).

Regarding Claim 8, Ying as modified teaches the electronic pen according to claim 7. However, Ying as modified appears not to expressly teach wherein the antenna has a line width ranging from 1 mm to 2 mm.
In a similar application, Shirawi teaches wherein the antenna has a line width ranging from 1 mm to 2 mm (par 0030 Fig 3A antenna line width 46 = 1.48mm).
Ying Cheung and Shirawi are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Ying/Cheung with the inclusion of the antenna line width of Shirawi. The motivation would have been in order to provide a planar wireless band antenna that is easily integrated with digital IC's and other low profile components (Shirawi par 0008).

Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Cheung and further in view of He et al. (U.S. Patent Application 20110309985 A1, hereinafter “He”).

Regarding Claim 5, Ying as modified teaches the electronic pen mainboard according to claim 1. However, Ying as modified appears not to expressly teach wherein 
a surface configured to trace, of the electronic pen mainboard comprises a clearance region and a tracing region; 
the antenna is printed in the clearance region; and 
the radio frequency chip and the mainboard ground are printed in the tracing region.
He teaches wherein 
a surface configured to trace (par 0055 Fig 14 upper surface of substrate 14), of the electronic pen mainboard comprises a clearance region (Fig 14 within first substrate section 28, par 0037, the top surface of the first section 28 is etched and a 29.5mm x approximately 7mm [to the bottom of branch 110] clearance region defines the printed antenna as shown in Fig. 15, par 0056) and a tracing region (Fig 14 second substrate section 30, par 0037); 
the antenna is printed in the clearance region Fig 14 par 0037, the top surface of the first section 28 is etched and the copper laminate in a 29.5mm x approximately 7mm [to the bottom of branch 110] clearance region defines the printed antenna as shown in Fig. 15, par 0056); and 
the radio frequency chip and the mainboard ground are printed in the tracing region (par 0045 Fig 14 mounted to the PCB substrate 14 tracing region section 30 is the RF front end integrated circuit 16; par 0037 top surface 18 of the second section 30 includes the ground plane 32 comprised of the copper laminate).
Ying Cheung and He are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Ying/Cheung with the inclusion of the antenna line width of He. The motivation would have been in order to provide a printed circuit board-printed antennas that have excellent return loss, wide bandwidth, high gain, and high efficiency (He par 0010).

Regarding Claim 6, Ying as modified teaches the electronic pen mainboard according to claim 5, wherein a gap is formed between an edge of the clearance region and the mainboard ground (He Fig 15 a gap is formed between an edge of the clearance region [the bottom of branch 110] and the mainboard ground 32; Cheung Fig 3 provides a similar gap).
Ying Cheung and He are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Ying/Cheung with the inclusion of the antenna line width of He. The motivation would have been in order to provide a printed circuit board-printed antennas that have excellent return loss, wide bandwidth, high gain, and high efficiency (He par 0010).

Regarding Claim 11, Ying as modified teaches the electronic pen according to claim 7. However, Ying as modified appears not to expressly teach wherein 
a surface configured to trace, of the electronic pen mainboard comprises a clearance region and a tracing region; 
the antenna is printed in the clearance region; and 
the radio frequency chip and the mainboard ground are printed in the tracing region.
He teaches wherein 
a surface configured to trace (par 0055 Fig 14 upper surface of substrate 14), of the electronic pen mainboard comprises a clearance region (Fig 14 within first substrate section 28, par 0037, the top surface of the first section 28 is etched and a 29.5mm x approximately 7mm [to the bottom of branch 110] clearance region defines the printed antenna as shown in Fig. 15, par 0056) and a tracing region (Fig 14 second substrate section 30, par 0037); 
the antenna is printed in the clearance region (Fig 14 par 0037, the top surface of the first section 28 is etched and the copper laminate in a 29.5mm x approximately 7mm [to the bottom of branch 110] clearance region defines the printed antenna as shown in Fig. 15, par 0056); and 
the radio frequency chip and the mainboard ground are printed in the tracing region (par 0045 Fig 14 mounted to the PCB substrate 14 tracing region section 30 is the RF front end integrated circuit 16; par 0037 top surface 18 of the second section 30 includes the ground plane 32 comprised of the copper laminate).
Ying Cheung and He are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Ying/Cheung with the inclusion of the antenna line width of He. The motivation would have been in order to provide a printed circuit board-printed antennas that have excellent return loss, wide bandwidth, high gain, and high efficiency (He par 0010).

Regarding Claim 12, Ying as modified teaches the electronic pen according to claim 11, wherein a gap is formed between an edge of the clearance region and the mainboard ground (He Fig 15 a gap is formed between an edge of the clearance region [the bottom of branch 110] and the mainboard ground 32; Cheung Fig 3 provides a similar gap).
Ying Cheung and He are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Ying/Cheung with the inclusion of the antenna line width of He. The motivation would have been in order to provide a printed circuit board-printed antennas that have excellent return loss, wide bandwidth, high gain, and high efficiency (He par 0010).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Cheung and further in view of Aoki (U.S. Patent Application 20200033964 A1).

Regarding Claim 13, Ying as modified teaches the electronic pen according to claim 7, wherein the electronic pen further comprises a functional sensor (Ying par 0043 the device includes a camera). However, Ying as modified appears not to expressly teach the electronic pen further comprises a battery; and 
the functional sensor and the battery are both electrically connected with the electronic pen mainboard.
Aoki teaches the electronic pen further comprises a battery (par 0031 Fig 1 battery 12); and 
the functional sensor (par 0043 Fig 2A switch member 18 [senses button pressure above a switching limit] arranged on a printed circuit board 13P) and the battery are both electrically connected with the electronic pen mainboard (par 0031 Fig 1 electronic circuit 13 is disposed on a printed circuit board not depicted in FIG. 1; the signal transmitting circuit and the control circuit of the electronic circuit 13 are supplied with a driving voltage from the rechargeable battery 12b).
Ying Cheung and Aoki are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Ying/Cheung with the inclusion of the sensor and battery of Aoki. The motivation would have been in order to provide USB recharge ability and circuit protection for the pen (He par 0039).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Cheung and further in view of Aoki (U.S. Patent Application 20200033964 A1), Ash, Jr et al. (U.S. Patent Application Publication 20120071214 A1, hereinafter “Ash”), and Ohoka et al. (U.S. Patent Publication 6281854 B1, hereinafter “Ohoka”).

Regarding Claim 14, Ying as modified teaches the electronic pen according to claim 13. However, Ying as modified appears not to expressly teach wherein the radio frequency signal feeder line of the antenna is provided with a resistor of 0-ohm and an external antenna interface.
Approaches to allow external antenna connection using an external antenna interface connector and a jumper or switch are well known. For instance, Ash teaches an arrangement wherein the radio frequency signal feeder line of the antenna is provided with a resistor of 0-ohm (Fig 1 par 0023 switch 72 acting as a 0 ohm jumper when made) and an external antenna interface (Fig 1 par 0023 remote antenna port 70). Ohoka similarly teaches jumpers in feed lines to choose RF inputs to antennas (Fig 9A resistor 59 in feed line 54, shorting jumpers 56, 57 in feed lines 54 and 55, to select source to antenna routings).
Ying Cheung Aoki Ash and Ohoka are analogous art as they each pertain to small RF antennas for electronic devices. It would have been obvious to a person of ordinary skill in the art to modify the electronic pen and feeder line of Ying/Cheung/Aoki with the inclusion of the external antenna interface and jumper of Aoki and Ohoka. The motivation would have been in order to provide selection between use of internal or external antennas (Ash par 0023).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624